Roberts, J.
The indictment charges the defendant with playing at a game with cards at a certain house, the same being a public place. The defendant excepted to it upon the ground that “there is no offence specifically charged.” We think the exception well taken. Because, considering the ease with which a house that is public may be designated, the words here used are not appropriate to Indicate the facts which constitute the particular offence intended to be charged. (The State v. Barns, decided this term.)
The judgment is reversed and the indictment set aside, and prosecution dismissed.
Reversed and cause dismissed.